Citation Nr: 1404558	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  08-07 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for right ear hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972.

This matter initially came before the Board of Veterans' Appeals ("Board") on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for tinnitus and declined to reopen a previously denied claim for bilateral hearing loss.  In a February 2010 decision the Board reopened the Veteran's claim for service connection for bilateral hearing loss, and remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development.  In a September 2010 decision, the Board granted service connection for left ear hearing loss and tinnitus, but remanded the issue of right ear hearing loss for further development.  In October 2012 and September 2013, the Board again remanded this matter further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Although the Veteran currently has right ear hearing loss, his right ear hearing loss was shown on examination on entrance into active duty and did not increase in severity during active service.



CONCLUSION OF LAW


Service connection for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a September 2009 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations.  The most recent VA opinion, particularly, contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, in obtaining additional medical information, the Board is satisfied there was compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive and that the Board, itself, commits error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial", though not "exact", compliance with a remand directive).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In addition, sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Veteran currently demonstrates right ear hearing loss within the meaning of 38 C.F.R. § 3.385.  Thus, a current disability has been established.

The Veteran underwent an enlistment examination in January 1969.  He reported a history of an ear infection in 1968, with some associated tinnitus in the right ear.  

On examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
-5
n/a
25
LEFT
-5
-5
-10
n/a
10

During the Veteran's December 1971 separation examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
n/a
0
LEFT
0
0
0
n/a
0

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Since the Veteran demonstrated hearing of 25 decibels at 4000 Hertz on his entrance examination, according the Court, he had hearing loss in his right ear.  

Veterans are presumed to have entered service in sound condition as to their health.  VA must presume that the veteran was in sound condition except as to those defects, infirmities, or disorders noted at the time of his or her entrance into service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304.  The presumption of sound condition provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  The term "noted" denotes only such conditions as are recorded in examination reports.  A reported history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304; Crowe v. Brown, 7 Vet. App. 238 (1994).

However, in this case, rebutting the presumption of soundness at service entrance is not an issue, as the presumption of soundness never attached as to the Veteran's period of active duty as it pertains to right ear hearing loss since he demonstrated right ear hearing loss on his entrance examination, as noted.  Thus, the Board finds that there is clear and unmistakable evidence that right ear hearing loss preexisted active duty service.  

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a).  In contrast, a flare-up of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).   The word "aggravate" is defined as "to make worse."  Webster's II New College Dictionary (1999).  

Preexisting right ear hearing loss will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase is due to the natural progress of the disease.  The Veteran has been examined by both VA and private examiners.  However, there is only one opinion which addresses aggravation in a probative manner.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran underwent a VA examination in December 2006.  He complained of decreased hearing and constant tinnitus dating back to his service in Vietnam.  He described exposure to gunfire and Howitzers.  After service, he worked in an office environment and was not exposed to any noise.  He was diagnosed with bilateral neurosensory hearing loss and constant tinnitus dating back to loud noise exposure in Vietnam.  In a January 2007 addendum, the examiner indicated that his opinion was based solely on a history provided by the Veteran.  He reiterated the Veteran's contentions, then concluded that it was at least as likely as not that the Veteran's bilateral neurosensory hearing loss and constant tinnitus were secondary or aggravated by noise exposure in service.  However, the examiner did not review the record and did not comment on the preservice right ear hearing loss.  Even though he summarily concluded that there was no "aggravation, he made reference to the "bilateral hearing loss" even though left ear hearing loss did not preexist service.  This examiner's opinion is not accorded probative value because it did not specifically address the preexisting hearing loss in the right ear at 4000 Hertz, indicative that the examiner was not fully informed of the pertinent factual premises particularly since he stated that the opinion was only based on the Veteran's statements.  The examiner's opinion relayed the history that the Veteran provided and it did not include a report that there was preexisting right ear hearing loss when he entered service.  

Following a July 2007 VA audiological evaluation, the examiner indicated that the Veteran's service treatment records indicated normal hearing upon induction and discharge and did not show any complaints or treatment of hearing problems during service.  Thus, the examiner concluded that "[T]herefore due to the absence of acoustic damage it is not as least as likely as not that the Veteran's hearing loss and tinnitus are related to his military service."  This opinion also did not address the pertinent factual background regarding preexisting right ear hearing loss; thus it also is not probative.  

The Veteran submitted a private opinion in August 2007.  He relayed a history of noise exposure consistent with earlier reports from previous examinations.  The private audiologist reviewed the Veteran's service treatment records.  She noted that the Veteran's separation examination revealed significant improvement in hearing thresholds.  She stated that evidence-based research did not support this level of improvement in thresholds between exams, with the exception of the resolution of documented bacterial or viral infections.  Based on a review of the records and a history provided by the Veteran, she concluded that it was at least as likely as not that the Veteran's hearing loss was related to military noise exposure.  She indicated that according to the American College of Occupation and Environmental Medicine, noise exposure without hearing protection can cause or contribute to noise-induced hearing loss, acoustic trauma, and tinnitus in individuals.  The Board notes that this private examiner basically doubted the accuracy of the entrance and separation audiograms and implied that the Veteran had a bacterial or viral infection when he was initially tested at entrance as an explanation of the hearing loss.  However, the Board finds this reasoning flawed.  When examined for entrance, the Veteran did report any current ear infection, but he did report a history of an ear infection in 1968 which was the previous year.  There is no explanation by the examiner why an ear infection would not resolve in this length of time and why the Veteran would fail to report any current ear infection when he reported a past ear infection, particularly since the inservice examiner was addressing his current medical status.  Since the VA examiner did not accept that the Veteran had preexisting hearing loss, she apparently did not provide an opinion regarding aggravation.  As her explanation regarding the findings on entrance regarding the preexisting hearing loss is incomplete, her opinion is also not probative.  

The Veteran was examined again by VA in March 2010.  The examiner noted that the Veteran had normal hearing on his induction and separation examinations.  He indicated that a finding of all "0's" at separation was suspicious.  However, that was the only information available, therefore he could not determine whether those findings were reliable.  There were no complaints of hearing loss or tinnitus during service or at separation, and the examiner stated that there was nothing to indicate the Veteran was exposed to excessive noise in the military.  The Veteran had mixed hearing loss, which suggested unresolved middle ear problems.  The examiner concluded that it was less likely than not that the Veteran's hearing loss was related to service.  This examiner provided a finding that right ear hearing was normal on entrance and there was no opinion on aggravation.  Thus, clearly it is not probative as to that matter.  The case was remanded for an opinion on aggravation.  In October 2011, a VA examiner did not offer an opinion as to whether preexisting right ear hearing loss was aggravated by service.  She stated that hearing thresholds were all less than 25 dB at enlistment, which was the benchmark for normal hearing.  She stated that there was no preexisting hearing loss.  However, as noted, this is not the standard as set forth in Hensley.  Thus, this conclusion by the examiner is additionally not probative.  The case was again returned for a VA opinion.  In December 2012, the same examiner yet again indicated that the Veteran had normal hearing on entrance and separation physicals, and failed to offer an opinion as to whether preexisting right ear heading loss was aggravated by service.  Again, the reference to an inaccurate premise renders the opinion not probative.  

The case was then returned for another opinion and this opinion was provided in November 2013, by the examiner who conducted the March 2010 examination.  He indicated that there was mild hearing loss shown at 4000 Hertz on entrance, consistent with the Court directives on that point per Hensley.  He noted that a comparison with the December 1971 separation evaluation does not indicate a worsening of hearing thresholds and indicated that the Veteran's hearing was normal at that time.  In his opinion, it was not likely that his hearing was worsened during his military service.  The Board attaches probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The Board finds that this medical opinion is the only one which adequately addresses the Veteran's preexisting right ear hearing loss as well as the question of whether it was aggravated during service, and, if so, if the increase in disability during service was due to the natural progress of the disease.  The conclusion was that the preexisting mild right ear hearing loss did not worsen or increase during service and there was no such aggravation.  

Thus, while VA has accepted inservice noise exposure, the Board finds that the most probative evidence establishes that the Veteran's current right ear hearing loss preexisted service and was not aggravated therein.  Accordingly, service connection is denied for right ear hearing loss.  


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


